t c memo united_states tax_court estate of ethel josephine spowart hinz deceased lester f hinz jr executor petitioner v commissioner of internal revenue respondent docket no filed date when decedent d died on date she owned several parcels of real_property located in california h the executor of d’s estate employed c the family attorney to do the federal estate_tax_return h knew the estate_tax_return was due_date months from the date of d’s death before the estate_tax_return was due c told h that an extension for the time to file the estate_tax_return could be obtained c timely fileda request for a 5-month 27-day extension of the time to file and a 10-month 27-day extension of the time to pay the estate_tax under sec_6081 i r c the maximum extension available for filing an estate_tax_return is months and under sec_6161 i r c the maximum extension for paying the estate_tax i sec_1 year r approved a 6-month extension for the time to file and a 1-year extension for the time to pay the estate_tax the extended due_date for filing the return was date and for the payment of the tax_liability was date after the extension request was filed h did not contact c or inguire -- - into the status of the extension or the tax_return after the extended filing due_date had passed c contacted h to get the necessary real_property appraisals the estate_tax_return was filed on date months after the extended filing due_date on the untimely filed estate_tax_return the estate elected under sec_6166 i r c to pay in installments the estate_tax related to certain of d’s real_estate interests r tentatively allowed the sec_6166 i r c election ten months later r notified h that the sec_6166 i r c election was denied because it was made on an untimely filed tax_return held fair market values of the properties determined sec_2031 i r c held further p is liable for an addition_to_tax for failure to timely file the estate_tax_return sec_665l1 a i r c 469_us_241 held further p is not liable for an addition_to_tax for failure to timely pay the estate_tax liability shown on p’s estate_tax_return sec_665l1l a i r c francis burton doyle for petitioner g michelle ferreira for respondent memorandum findings_of_fact and opinion chabot judge respondent determined a deficiency in federal estate_tax and additions to tax under sec_6651 unless indicated otherwise all section references are to sections of the internal_revenue_code_of_1986 as in effect for the date of decedent’s death - - late filing of tax_return and a late payment of liability shown on tax_return against petitioner in the amounts of dollar_figure dollar_figure and dollar_figure respectively by amendment to petition petitioner claims an overpayment of estate_tax after concessions by both sides the issues for decision are as follows what the fair market values were of four of decedent’s real properties on the date of decedent’s death whether petitioner is liable for an addition_to_tax under sec_6651 and whether petitioner is liable for an addition_to_tax under sec_6651 a findings_of_fact in general some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference in the notice_of_deficiency the amount of the addition_to_tax under sec_6651 was determined as dollar_figure computed to the date of this notice date plus percent per month to a maximum of percent the proper amount is to be determined in the computation under rule unless indicated otherwise all rule references are to the tax_court rules_of_practice and procedure at trial respondent raised certain relevance objections to petitioner’s exhibit sec_5 through and through the court continued - when the petition was filed in the instant case both the place for the estate’s administration and the executor’s legal residence were in saratoga california and the estate’s probate administration was in the superior court for santa clara county california chronology decedent died on date at the time of her death decedent owned several real properties located in and around santa clara california in her holographic will dated date decedent named her son lester f hinz jr hereinafter sometimes referred to as hinz as sole heir and executor of her estate this was about the time that decendent’s daughter died hinz and decedent’s daughter were decedent’s only children in date hinz engaged william r christy hereinafter sometimes referred to as christy to represent the estate and as part of that representation to do the federal estate_tax_return christy had been the family attorney for about years when hinz continued overruled these objections ruling that these exhibits are admissible for all purposes and that respondent had a standing objection as to the expressed relevance concerns the court also gave respondent the right to renew these objections on opening brief but only if respondent’s counsel gave appropriate notice to petitioner’s counsel of an intent to renew the objections on brief respondent has not renewed these relevance objections on brief - - hired christy hinz knew the estate_tax_return was due months from the date of decedent’s death christy had been licensed to practice law in california since 1949--he had considerable experience handling probate and estate matters but had filed only to federal estate_tax returns the record does not indicate whether christy had done any work in connection with the estates of decedent’s husband who died in or decedent’s daughter on date christy filed with the superior court for santa clara county a petition on hinz’s behalf for the probate of decedent’s estate the petition for probate listed seven real properties’ and estimated their aggregate value as dollar_figure the dollar_figure amount was based on the santa clara county assessor’s records on date the superior court appointed hinz as executor of decedent’s estate before the estate_tax_return was due christy advised hinz that the estate could receive an extension of time in which to file its estate_tax_return hinz did not ask christy what the extended due_date would be ‘ the parties have stipulated to the fair market values of two of these seven properties two of the remaining five parcels are dealt with as one property infra the lafayette property asa result the parties have presented the valuations issue as dealing with four properties - - on date christy timely filed a form_4768 asking that the due_date for filing the estate_tax_return be extended by months and days to date and that the due_date for paying the estate_tax be extended by months and days to date christy attached the following statement to the form statement re extension of time to file form_706 it is impossible to file a reasonably complete return by february because of difficultly in gathering information necessary to identify and appraise decedent’s real properties it is anticipated from work already done by counsel probate appraisers and title company that appraisals will be done and an accurate return filed by date the estate’s real properties appear to consist of parcels see supra note in santa clara county california deferred maintenance and hidden defects affecting market_value need to be explored on date respondent approved a 6-month extension for filing to date and a 1-year extension for paying to date table shows the original due dates the extended due dates requested by christy and the extended due dates approved by respondent table original requested approved tax_return due_date payment due_date on the form_4768 christy had caused to be typed in the extension date requested boxes of part ii extension for filing and part iii extension for paying -31-93 and respectively on the returned form_4768 in light red ink lines were drawn through and in part ii and these numbers were replaced by and respectively and lines were drawn through and in part iii and these numbers were replaced by and respectively also on the returned form_4768 part v item extension for filing is shown as approved and there is penciled in and item extension for paying is shown as approved and there is penciled in the heading of part v is printed in boldface type as follows notice to applicant---to be completed by internal_revenue_service finally on the returned form_4768 part v item extension for filing there is stamped in faint blue ink the following the maximum extension allowed for filing is months on the form_4768 part ii extension for filing there are not any marks on the that christy had typed in as part of the requested extension christy interpreted the returned form_4768 as having extended the due_date for filing to date in late after date or early christy told hinz that he had received an extension of time until date to file the estate_tax_return and reminded hinz that appraisals were needed for the real_estate this was the first time that --- - hinz learned what christy thought was the extended due_date for the tax_return hinz had not asked christy what the extended due_date was by then hinz and christy decided that they had little choice but to use the probate referee’s figures however christy and hinz thought those amounts were too high so christy reduced the probate referee’s figures by percent see infra table line for the values shown on the estate_tax_return at christy’s suggestion hinz agreed to elect under sec_6166 to pay the estate_tax in installments christy prepared the estate_tax_return and signed it as return preparer hinz and christy executed the estate_tax_return on date neither the returned form_4768 nor a copy thereof was attached to the tax_return when hinz signed it hinz first saw the returned form_4768 or a copy thereof at sometime after hinz executed the tax_return at the time the estate_tax_return was filed christy and hinz believed that this tax_return was timely the estate_tax_return showing a net estate_tax and balance due of dollar_figure was filed on date months after decedent’s death and months after the date extended due_date this tax_return includes an election under sec_6166 to pay the estate_taxes in nine installments starting date with annual interest payments starting date - by letter dated date and addressed to hinz at his home address respondent tentatively allowed petitioner’s sec_6166 election this letter states that there is a balance due of dollar_figure dollar_figure for nondeferred tax and the remainder for interest and penalties which is to be paid_by date by letter dated date and addressed to hinz at his home address respondent states that petitioner did not meet the requirements of sec_6166 because the estate_tax_return was not filed timely this letter states that there is a balance due of dollar_figure dollar_figure for tax and the remainder for interest and penalties which is to be paid_by date by letter dated date respondent informed christy that decedent’s estate_tax_return was being examined this letter asks christy to send numerous records of the estate to respondent sometime after christy received the date letter the agent who was conducting the examination of decedent’s estate_tax_return told christy that decedent’s estate_tax_return was filed late notwithstanding the date letter to hinz this was the first time that christy learned that decedent’s estate_tax_return may have been filed late at the suggestion of this agent on date christy wrote a letter to the district_director explaining that because christy’s - eyesight is not what it used to be christy misread the extension and inadvertently filed decedent’s estate_tax_return late christy later found out that he was suffering from an eye condition called macular degeneration and suspects that this had already begun to affect his eyesight by early on date respondent issued a notice_of_deficiency determining a tax_liability of dollar_figure almost percent more than the amount reported on the filed estate_tax_return on date an amended estate_tax_return was submitted to respondent this amended tax_return shows a tax_liability of dollar_figure almost percent less than the amount reported on the filed estate_tax_return hinz delegated to christy the duty_of timely filing the tax_return on opening brief respondent asks us to find that this amended estate_tax_return was filed on date petitioner does not object to this proposed finding however the parties stipulate as follows this amended form federal estate_tax_return has been submitted to the internal_revenue_service on date but has not been filed pending resolution of the issues between the estate and the internal_revenue_service on the original form federal estate_tax_return we have not found anything in the record to indicate that the parties’ stipulation was incorrect our findings are in accord with the parties’ stipulation and not the parties’ proposed findings_of_fact the properties among the properties included in decedent’s gross_estate the values of which are reported on decedent’s estate_tax_return are four real properties located in santa clara county california as follows quito road saratoga hereinafter sometimes referred to as the quito property and lafayette street santa clara hereinafter sometimes referred to as the lafayette property parker street santa clara hereinafter sometimes referred to as the parker property and richard street santa clara hereinafter sometimes referred to as the richard property the quito property the lafayette property the parker property and the richard property are hereinafter sometimes referred to collectively as the subject properties in general the subject properties are south or southeast of the southern end of the san francisco bay in santa clara county the most populous county in the san francisco bay region saratoga the quito property about miles west of san jose is a small city which is significantly more affluent than the county as a whole saratoga is largely a bedroom community santa clara the lafayette property consists of two contiguous properties that the parties treat as one property for valuation purposes in the instant case see supra note city is a larger city between saratoga and san jose the other subject properties are in one of the older industrial districts of santa clara city the quito property the quito property is dollar_figure acres about big_number square feet access to the quito property is available from quito road on the east and from vessing drive on the south the quito property 1s on a slope its eastern border closely follows a creek the eastern and western sides of the quito property are irregular the east-west distance varying from about feet at the north end to about feet at the south end the quito property is located in east saratoga ina residential neighborhood about miles from downtown saratoga the quito property is zoned residential single family with a minimum size lot requirement of big_number square feet the quito property’s neighborhood was typified by l-acre lots but many lots were of various sizes up to acres during homes within a 1-mile radius of the quito property sold at prices from dollar_figure to dollar_figure the quito property is in the campbell union school district and not the saratoga school district homes located in the saratoga school district historically received a location premium of percent compared to homes in the campbell union school district public schools and commercial services are within minutes of the quito property the quito property is improved by a wood frame and stucco residence in which hinz was living at decedent’s death hinz planned to continue to use the quito property as his residence by the time of decedent’s death the roof over one bedroom wing and the patio area had collapsed the highest_and_best_use of the quito property is for residential subdivision development development of the quito property would require the removal of the existing house although the quito property is large enough for or minimum-- size lots because of the slope of the property and lot limitations on sloped properties the quito property has the potential to be subdivided into only eight lots the lafayette property the lafayette property is dollar_figure acres about big_number square feet the lafayette property is on level land it fronts on lafayette street and on mathew street it consists of two adjoining parcels each of which is oddly shaped in the lafayette property was zoned heavy industrial which allowed manufacturing assembling research wholesale or storage uses other uses permitted on the lafayette property included light manufacturing warehouses laboratories offices and incidental retail sales all utilities were available to the lafayette property the lafayette street frontage was improved with concrete curbs and gutters street lights and sidewalks the mathew street frontage was partially improved with concrete curbs and gutters building improvements on the lafayette property included an industrial metal building on a concrete slab foundation ’ the building included grade-level metal rollup truck doors anda 23-foot-wide metal canopy over a concrete apron the building was used primarily for vehicle and equipment maintenance but it also had office space the building was of an overall low-cost to average construction quality with low-cost interior office build-out the building was built in and at decedent’s death was in average condition with no significant problems there was also a 450-square-foot concrete block building suitable only for storage located on the lafayette property this concrete building was ina state of substantial disrepair and did not contribute any net value to the overall value of the lafayette property at decedent’s death both parcels of the lafayette property were occupied by one tenant nelson brothers trucking co we assumed that the parties could agree on such matters as the size of the building however petitioner’s expert shows the building’s site area variously as big_number sq ft big_number sq ft and big_number sq ft while respondent’s expert shows it as big_number sq ft neither side has explained the difference petitioner’s expert states that office and restroom area was big_number sq ft respondent’s expert states that office build- out within the structure is estimated at big_number square feet neither side has explained the difference - hereinafter sometimes referred to as nelson bros the nelson bros lease was entered into in for years with two 5-year renewal options at decedent’s death the lease was in its final 5-year renewal_period with months remaining and scheduled expiration of date under the lease nelson bros paid monthly rent of dollar_figure and was responsible for all operating costs of the property including real_property_taxes in date nelson bros had one underground gasoline storage tank removed from the lafayette property after removal of the tank nelson bros had the soil tested for fuel contamination the test result showed unacceptable levels of fuel contamination on date a reasonable buyer would have discovered the ground contamination and adjusted the sales_price of the lafayette property downward by about dollar_figure because of cleanup concerns at decedent’s death the highest_and_best_use for the lafayette property was for heavy industrial usage the parker property the parker property is dollar_figure acres about big_number square feet the parker property is on level land it fronts on parker street lafayette street and grant street and it adjoins the lafayette property on the south it is flag-shaped in the parker property was zoned heavy industrial which allowed manufacturing assembling research wholesale or -- - storage uses other permitted uses included light manufacturing warehouses laboratories offices and incidental retail sales all utilities were available to the parker property the parker street frontage was partially improved with curbs gutters and streetlights and the lafayette street frontage was improved with curbs gutters sidewalks and streetlights the parker property was improved with buildings that provided office space storage space and shop space ’ at decedent’s death the parker property was leased to pacific coast building products inc hereinafter sometimes referred to as pacific a roofing company ’ for dollar_figure per month the original lease was for years and expired on date at the expiration of the lease’s initial term and at decedent’s death pacific was holding over on a 5-year extension petitioner’s expert witness report discusses an office building big_number sq ft a machine shop big_number sq ft and lumber storage buildings big_number sq ft for a total of big_number square feet of building improvements respondent’s expert witness report discusses an office building big_number sq ft anda storage shed big_number sq ft for a total of big_number square feet of building improvements neither side has favored us with a reconciliation of these widely divergent descriptions or an attempt to show why that side’s description is more accurate than the other side’s description petitioner’s expert witness report states that the parker property was leased to a trucking company our finding that the parker property was leased to a roofing company is contrary to this statement in the expert witness report and is based on hinz’ testimony and a copy of the lease attached to the same expert witness report - at the same rate in at the end of the first extension hinz and pacific discussed another 5-year extension hinz’ final rental offer was dollar_figure per month which pacific rejected the parker property then remained vacant for about months in groundwater monitoring wells were installed on the parker property to monitor a big_number gallon diesel storage tank and an big_number gallon gasoline storage tank in the big_number gallon tank was removed tests of soil at the installation of the monitor well near the big_number gallon tank and at the removal of the big_number gallon tank did not show substantial contamination however tests of water samples collected in date from that monitoring well showed substantial contamination around the former diesel tank remediation work was performed in the latter half of no significant contamination was found near the big_number gallon tank which was removed in date at decedent’s death there was soil and groundwater contamination adjacent to the former location of the big_number gallon tank while the big_number gallon tank remained on the parker property with no known contamination associated with it on date a reasonable buyer would have discovered the groundwater contamination and adjusted the sales_price of the parker property downward at decedent’s death the highest_and_best_use for the parker property was for heavy industrial usage the richard property the richard property is about acres big_number square feet the richard property is on level land it fronts on richard avenue and it is about one block north and one block west of the lafayette property the richard property is rectangular the city of santa clara had an easement for the purpose of ingress and egress and the installation and maintenance of sanitary and storm sewer mains and appurtenances in the richard property was zoned heavy industrial which allowed manufacturing assembling research wholesale or storage uses other permitted uses included light manufacturing warehouses laboratories offices and incidental retail sales all utilities were available to the richard property the frontage was improved with curbs gutters and streetlights the richard property was improved with a machine shop ‘a 300-square-foot office building and miscellaneous building storage buildings the richard property was not subject_to a lease at decedent’s death and did not produce any income in at some point in the richard property was leased to s b i petitioner’s expert witness report gives the area of this building as big_number square feet at one point and big_number square feet at three other points respondent’s expert witness report gives the area of this building as big_number square feet neither side favors us with commentary on this 10-percent discrepancy in building size - - machine works and began to be used as a machine shop for several years thereafter the rental was dollar_figure per month at decedent’s death the highest_and_best_use of the richard property was for heavy industrial usage other properties the estate includes two real properties on lafayette street in santa clara in addition to the subject properties on the estate_tax_return these additional properties are shown as having an aggregate date-of-death value of dollar_figure in the notice_of_deficiency respondent determined an aggregate value of dollar_figure in the amended estate_tax_return the aggregate value is again shown as dollar_figure the parties have stipulated that the aggregate value of these additional properties is dollar_figure valuation conclusions table shows the positions of the parties of their expert witnesses and of the court as to the fair market values of the subject properties on the date of decedent’s death petitioner estate_tax_return amended tax_return petition expert---atkinson experts---kidder kirby briefs respondent notice_of_deficiency expert---hulberg expert---hulberg revised o briefs rw oo court ultimate findings_of_fact property was worth dollar_figure subject properties as dollar_figure quito dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number at one of these points table lafayette dollar_figure big_number big_number big_number big_number to big_number big_number big_number big_number big_number big_number big_number property parker dollar_figure big_number big_number big_number big_number to big_number ‘big_number or big_number big_number big_number big_number big_number big_number richard dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number total value of subject properties dollar_figure big_number big_number big_number n a big_number or big_number big_number big_number big_number big_number big_number at three points in petitioner’s opening brief petitioner contends that the parker petitioner shows the total for the the latter amount is evidently an arithmetic error sum of the individual amounts contended for at that point in petitioner’s brief being dollar_figure however at one point in petitioner’s opening brief and at two points in petitioner’s answering brief petitioner contends that the parker property was worth dollar_figure the latter valuation for the parker property would bring petitioner’s total for the subject properties down to dollar_figure - - opinion it value of decedent’s real_property the value of decedent’s gross_estate includes the fair_market_value of the real_property that decedent owned at her death see sec_2031 ' 411_us_546 sec_20_2031-1 estate_tax regs the parties have not agreed on the fair_market_value of decedent’s real_property and so we have to find the fair_market_value see 74_tc_441 generally the fair_market_value of property is the price at which a willing buyer will purchase the property from a willing seller when neither is acting under compulsion and both are fully informed of the relevant facts and circumstances see eg 71_tc_998 sec_20_2031-1 estate_tax regs respondent’s determinations in the notice_of_deficiency as to the fair market values of the subject properties are presumptively correct and petitioner has the burden of proving that the fair market values are lower see rule a 290_us_111 however sec_2031 definition of gross_estate a general --the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tangible or intangible wherever situated -- - we note that respondent’s position on brief as to each of the subject properties is that the correct fair_market_value is less than the amount respondent determined in the notice_of_deficiency indeed respondent is now calling for values of the quito property and the lafayette property that are almost dollar_figure million below the amounts respondent determined in the notice_of_deficiency see supra table we regard these reductions from the notice_of_deficiency amounts as concessions by respondent in the instant case petitioners have the burden_of_proof only to the extent that petitioners contend that the correct fair market values are less than the amounts that respondent contends for on brief it is well settled that the valuation of an asset ina tax_return is an admission by the taxpayer when that valuation is inconsistent with a later position taken by the taxpayer see 412_f2d_800 3d cir affg tcmemo_1968_126 mcshain v commissioner t c pincite it is equally well settled that such an admission is not conclusive and that the trier of fact is entitled to determine based on all the evidence what weight if any should be given to the admission mcshain v commissioner supra that is admission is not here used in the binding sense of rule c f or e but rather in the evidentiary sense of rule d of the federal rules of evidence in this connection - - it 1s appropriate to note that on brief respondent contends that the fair_market_value of the quito property is dollar_figure less than the amount petitioner reported on the estate_tax_return see supra table at trial both sides presented the testimony of expert witnesses to establish the fair market values of the subject properties it would not serve any useful purpose to make a detailed analysis of the testimony of these experts to explain item by item the extent to which we agree or disagree with their analysis valuation is not a precise science and the determination of the fair_market_value of property as of a given day is a question of fact see 43_tc_663 to be resolved on the basis of the entire record see mcshain v commissioner t c pincite and without necessarily being bound by the opinions of the expert witnesses see 219_f2d_18 9th cir affg a memorandum opinion of this court however we do note considerations that we have taken into account in our determination and explain how we reach our conclusions see 101_tc_412 before we proceed to our analyses of the values of the subject properties it may be appropriate to briefly discuss the expert witnesses -- - petitioner’s primary expert witness is noel k atkinson hereinafter sometimes referred to as atkinson he has been a real_estate appraiser since the early 1950's when the instant case was tried about half of atkinson’s work was testifying in court atkinson appropriately used the comparable sales approach as a major element in valuing the land portion of each of the subject properties ’ under the comparable sales approach if a comparable_property has an element of a lesser quality than the property being appraised then the comparable property’s sale price is adjusted upward and vice versa atkinson appropriately compared several different elements of the properties and generally used four to six comparables he displayed the adjustments in a matrix and also briefly explained why he adjusted the comparable property’s sale price up or down the comparable sales approach involves locating parcels of land which were as physically similar as possible to the subject property and which had been sold within a reasonable_time of decedent’s death since no two sales and no two parcels are identical the actual sales_price in each case is then to be adjusted up or down to reflect the differences between the subject property and the comparable_property the estimated values of the comparable properties as so adjusted provide an indication of the value of the subject property on the relevant date like most valuation techniques this method is far from an exact science however it is based upon the common sense approach of taking the actual sales prices of properties similar to the subject properties and then relating the prices to the subject properties this court has often used or approved the use of this valuation method see 72_tc_1 - - unfortunately in many instances atkinson stated that an element of a comparable_property was of a lesser quality than the property being valued and then did not adjust for that lesser quality or adjusted downward in at least one instance the mere correction of the directions of the adjustments in atkinson’s matrix so that they conformed to atkinson’s textual descriptions resulted in increasing the resulting value by about percent also in some instances the textual descriptions of properties in atkinson’s written report did not match the properties listed in the accompanying matrix it was as though atkinson had revised parts of a draft of his report but inadvertently kept parts of former drafts that no longer fit the revised draft another matter that gives us concern about how carefully atkinson reads the expert witness reports that he issues relates to the following statement which appears in each of his valuations of the subject properties this appraisal meets the certification requirements of the california civil code section dollar_figure controlling persons preparing certified appraisals of real_property these valuations are dated from date lafayette property to date parker property at trial atkinson was confronted by the fact that the cited california code provision had been repealed in the repeal taking effect no later than date atkinson acknowledged the repeal when asked why his expert witness report - - relies on a statute that had been repealed years earlier atkinson replied as follows a i think this is boilerplate that was put in by my secretary over the last--ever since and i have never taken it out as a result of the obvious errors in atkinson’s expert witness report we are hesitant to rely on atkinson’s judgment even as to those matters that do not involve obvious errors respondent’s expert witness in norman c hulberg hereinafter sometimes referred to as hulberg he has been a real_estate appraiser since he has testified as an expert witness on over occasions in federal district courts in the san francisco area and in las vegas nevada hulberg also used the comparable sales approach on or in connection with his valuations see eg infra b lafayette property in which hulberg used the comparable sales_method only to determine the reversionary value element of the discounted- cash-flow method hulberg avoided the disconnects between textual analysis and valuation adjustments that plague atkinson’s expert witness report he did so by the simple expedient of abbreviating the textual analysis of the comparable properties and the even simpler expedient of omitting altogether the property--by-property matrix of adjustments to the comparable_property sale prices by thus failing to reveal the details of his analysis hulberg protects against the pitfalls that atkinson -- p7 - fell into but at the same time he vastly diminished the weight to be given to his conclusions the expert witness helps the trier of fact primarily by explaining so that the trier of fact follows and understands ' the expert who issues pronouncements without detailing the supporting analysis does not properly satisfy this obligation and so is generally not a persuasive expert witness ’ hulberg’s report too evinced failure to review before issuing for example hulberg’s report included more than one final value for the lafayette property and the parker property hulberg’s report showed final values for the ‘4 fed r evid provides as follows rule testimony by experts if scientific technical or other specialized knowledge will assist the trier of fact to understand the evidence or to determine a fact in issue a witness qualified as an expert by knowledge skill experience training or education may testify thereto in the form of an opinion or otherwise emphasis added see mertens law of federal income_taxation sec_59 pincite a common fallacy in offering opinion evidence is to assume that the opinion is more important than the facts to have any persuasive force the opinion should be expressed by a person qualified in background experience and intelligence and having familiarity with the property and the valuation problem involved it should also refer to all the underlying facts upon which an intelligent judgment of valuation should be based the facts must corroborate the opinion or the opinion will be discounted fn ref omitted emphasis added - - lafayette property of dollar_figure dollar_figure and dollar_figure and for the parker property of dollar_figure and dollar_figure as a result of the foregoing we have qualms about relying on hulberg’s judgments even as to those matters that do not involve obvious errors petitioner also presented the testimony of w jack kidder hereinafter sometimes referred to as kidder and john j kirby hereinafter sometimes referred to as kirby kidder and kirby are hereinafter sometimes referred to jointly as kidder kirby kidder ha sec_37 years of experience valuing real_property and kirby has more than years of experience valuing real_property kidder’s and kirby’s testimony and report were introduced for the sole purpose of rebutting hulberg’s report and testimony with regard to the lafayette and parker properties a quito property both atkinson and hulberg valued the quito property using both the comparable sales approach and a second approach which hulberg calls the land development approach and atkinson calls the cost approach table shows atkinson’s and hulberg’s conclusions as to the fair_market_value of the quito property under the different approaches - - table comparable land development expert sales or cost conclusion atkinson p dollar_figure dollar_figure dollar_figure hulberg r big_number big_number big_number atkinson and hulberg agree that the highest_and_best_use of the quito property is for residential subdivision development that the quito property should be treated as being potentially divisible into eight lots and that any such development would require removal of the existing house on the quito property hulberg considered both approaches equally and will reconcile toward the middle of the indicated range atkinson concluded that the cost and sales comparison approaches are very close in final value he too struck a final valuation midway between the values of his two approaches hulberg’s comparable sales approach value was only percent higher than his land development approach value atkinson’s comparable sales approach value wa sec_34 percent higher than his cost approach value see supra table we do not understand the standards of judgment that prompted atkinson to conclude that a 34-percent differential is very close comparable sales analysis for his comparable sales analysis atkinson selected five sales of other properties sold between date and date and presented a matrix showing sale-by-sale item-by-item -- - adjustments his descriptions of these sales were scattered in his expert witness report requiring some search these brief descriptions do not include explanations of the adjustments made in the matrix after adjusting the sale prices on account of location topography etc atkinson arrived at an average fair_market_value per acre of dollar_figure he multiplied that amount by dollar_figure acres and arrived at an indicated value of dollar_figure for the quito property for his comparable sales analysis hulberg selected six sales of other properties sold between date and date although hulberg stated in his report that in making his adjustments to the comparable properties’ sale prices he considered access site influences school district attendance areas site development costs favorable financing and overall neighborhood aesthetics he did not favor us with information as to how much of an adjustment he made to any comparable property’s sale price and why he chose to compute price per lot rather than per acre hulberg was inclined to value the subject at the lower end of the indicated valuation range and informed us that this inclination led him to a value of dollar_figure per lot because the quito property could be subdivided into eight lots hulberg came to a valuation of dollar_figure million from this he subtracted dollar_figure to demolish the building on the quito property resulting in a net comparable sales approach value of dollar_figure --- - neither expert used a comparable sale that the other one did neither expert gave us a cogent reason to conclude that his selection of comparable properties’ sales was better than the other’s that his adjustments were better than the other’s or that a per-lot computation was better than a per-acre computation or vice versa cost or land development analysis as best we can tell what atkinson describes as the cost approach is essentially similar to what hulberg describes as the land development approach both atkinson and hulberg used in their cost or land development analysis sets of comparable_property sales that were different from the comparable_property sales they used in the basic comparable sales analysis atkinson’s expert witness report states that i have selected dollar_figure per lot for eight lots the number of residential lots that both sides agree the quito property would probably be subdivided into as being a reasonable retail lot value due to the location and the to months it would take to have the lots ready to sell atkinson’s expert witness report then goes on to state that the indicated value by this approach is dollar_figure atkinson’s expert witness report does not explain or even briefly describe the process by which he moved from dollar_figure dollar_figure per lot for eight lots to an indicated value of dollar_figure at trial on direct examination atkinson attacked hulberg’s valuation of the quito property and contrasted it with his choice - - of dollar_figure per lot however the next morning on redirect examination atkinson testified that dollar_figure per lot was a typographical error prompted by petitioner’s counsel atkinson then testified that the value should have been dollar_figure per lot the court then received into evidence atkinson’s notes that show how he moved from dollar_figure dollar_figure per lot for eight lots to an indicated value of dollar_figure atkinson’s notes as so admitted conclude with the following i arbitrarily selected a higher cost figure as i felt lots would sell ata higher price atkinson’s flip-flops and self-confessed arbitrariness convince us that we should not give any weight to his conclusion that the quito property’s indicated value under the cost approach is dollar_figure they also seriously undermine our willingness to pay attention to his valuations of any of the subject properties we also view with some concern petitioner’s counsel’s presentation of atkinson’s expert witness report with the dollar_figure-per-lot analysis petitioner’s counsel’s supportive guestioning regarding atkinson’s direct examination’s defense of dollar_figure per lot and then atkinson’s overnight conversion being prompted by petitioner’s counsel hulberg’s land development approach has some similarities to and some differences from atkinson’s cost approach - - hulberg concluded that the eight lots into which a developer would subdivide the quito property would be sellable by the developer for dollar_figure per lot both atkinson and hulberg concluded that the prospective developer would expect to make a dollar_figure profit per lot or dollar_figure for the entire quito property in his admitted notes atkinson lists various costs that the developer might be expected to incur in addition to the expected profit these costs which include several items calculated as a percentage of gross aggregate percent of the dollar_figure per lot gross hulberg in his expert report has a similar but more sophisticated elaboration of developer costs which aggregate percent of the dollar_figure per lot gross hulberg’s elaboration of costs is somewhat greater in amount and in percentage-of-gross than the list in atkinson’s notes accordingly the substantial difference between atkinson’s dollar_figure cost approach amount and hulberg’s dollar_figure land development approach is attributable to their differing estimates of the price a developer could get for each of the eight lots into which the quito property would be subdivided hulberg also does not set out the adjustment process however he provides information about the terrains of the comparable properties his comparable properties average dollar_figure per lot when we make adjustments based on his terrain - -- descriptions we arrive at an average of about dollar_figure per lot the amount that hulberg used the quito property is in the campbell union school district and not the saratoga school district atkinson and hulberg agree that homes in the saratoga school district command a market premium compared to homes in the campbell union school district accordingly if any of the comparables are in the saratoga school district then their sale prices should be adjusted downward however we have not found and petitioner has not directed our attention to anything in the record that shows that any of the hulberg’s comparables were in the saratoga school district or in any other school district where residential property prices were higher than the campbell union school district neither side has presented to the court cogent reasons why the court should disregard any of the comparable properties presented by atkinson or by hulberg we note that two of the comparable properties appear on both atkinson’s and hulberg’s lists---the property pincite5 monte vista dr which was sold in date for dollar_figure and the 16-acre property at lot sobey oaks court which was sold in date for dollar_figure we note further that atkinson shows the monte vista dr property as being acres hulberg shows this monte vista dr property as being acres neither side pointed out the discrepancy at trial or on brief and neither expert witness’ -- - report provides information from which we could come to a conclusion as to what is the area of this monte vista dr property conclusion doing the best we can on the basis of the record made by the parties taking into account our above-expressed reactions to atkinson’s cost analysis we conclude and we have found that the date-of-death fair_market_value of the quito property is dollar_figure million b lafayette property atkinson valued the lafayette property using three approaches the comparable sales approach the income approach and the cost approach under the latter two approaches atkinson valued the land component of the lafayette property using the comparable sales approach hulberg and kidder kirby valued the lafayette property using the discounted cash-flow approach in determining the reversionary value element of the discounted cash-flow approach hulberg and kidder kirby used the comparable sales approach table shows atkinson’s hulberg’s and kidder kirby’s valuations of the lafayette property under their respective approaches - - table expert approach--amount conclusion atkinson p comparable sales dollar_figure income big_number cost big_number dollar_figure hulberg r discounted cash-flow big_number kidder kirby p discounted cash-flow big_number big_number ' in his expert witness report hulberg states his conclusion at different places as dollar_figure dollar_figure and dollar_figure hulberg’s analysis goes only to the dollar_figure it appears that the other numbers are the remains of earlier drafts which hulberg neglected to conform to the results of his later analyses atkinson values the lafayette property as a fee ignoring the then-existing lease hulberg and kidder kirby value the lafayette property subject_to the lease a circumstance that pushes them toward the discounted cash-flow approach each expert uses a comparable sales approach at some point in his analysis atkinson and hulberg reduce their valuations to take into account environment contamination considerations -- - in his comparable sales analysis atkinson separately valued the structure and its minimum site ’ and the excess land table shows his conclusions table item value improvements with big_number sq ft dollar_figure site area ’ big_number sq ft bldg area dollar_figure per sq ft excess land big_number sq ft dollar_figure big_number per sq ft contamination considerations big_number big_number ' the value is calculated as the product of the building area and the price per square foot it is not affected by the big_number square-foot site area in his analysis of the excess land atkinson selected six sales of other properties briefly described these other properties and presented a matrix showing adjustments up or down in order to reflect differences between the other properties and their sales on the one hand and the lafayette property and its status on the date of decedent’s death on the other hand he made adjustments for differences on account of location size accessibility to rail facilities traffic exposure street atkinson does not explain his concept of minimum site and his choice of big_number square feet however our examination of the assessor plat map in his expert witness report suggests that big_number square feet may be the approximate area of that part of the lafayette property from the frontage on mathew street to the rear of the building -- - improvements and parking and utilities unlike the corresponding portion of his report as to the quito property see supra atkinson provided a brief explanation of why he made each of the matrix adjustments to the lafayette property comparable sales atkinson’s matrix contain sec_36 entries of which are other than zero in the case of of these nonzero entries atkinson stated that the comparable_property is inferior to the lafayette property but he made a downward adjustment to the comparable property’s sale price ’ atkinson used his matrix to conclude that the big_number square feet of excess land should be valued at dollar_figure per square foot leading to a value of dollar_figure for this component of the lafayette property if we were to accept atkinson’s choices of comparable sales and atkinson’s evaluations of the characteristics of the comparable properties but correct the direction of the adjustments then the big_number square feet of excess land should be valued at dollar_figure per square foot leading to a value of dollar_figure for this component of the lafayette property atkinson used the excess land fair_market_value of dollar_figure directly in his income approach and the land value as explained in the text at supra note if the comparable_property has an element that is inferior to the property being appraised then the comparable property’s sale price is to be adjusted upward - - from market analysis of dollar_figure dollar_figure sq ft x big_number sq ft directly in his cost approach table shows atkinson’s three valuation approaches as he reported them supra table and as they would be if adjusted to take account of the directional ie plus versus minus errors atkinson makes in his matrix without changing the size of each adjustment table approach atkinson’s report amount corrected comparable sales dollar_figure dollar_figure income big_number big_number cost big_number big_number a significant defect in all of atkinson’s approaches is that he did not give adequate_consideration to the fact that the then- present lease_term had years to run as a result the property should have been valued as a leased fee hulberg and kidder kirby agreed that leased fee was the proper status of the lafayette property they agreed that the discounted cash-flow approach was the best way to value the lafayette property with the then-current lease apparently being at below-market rates the discounted cash-flow approach overlay on atkinson’s work would lead to a valuation less than the dollar_figure million or more that might have been supported by the corrections embodied supra in table hulberg broke the lafayette property into its two original components see supra note he valued the fee interest in one - - portion based on comparable sales at dollar_figure per square foot and the other portion the portion with the building at dollar_figure per square foot hulberg totaled the two portions and arrived at a fee interest value of dollar_figure this averages dollar_figure per square foot all of hulberg’s comparable sales were of properties smaller than the lafayette property hulberg’s expert witness report makes a downward adjustment in each comparable property’s sales_price in an amount that hulberg failed to disclose to account for the phenomenon that at those sizes in that market smaller properties were worth more per square foot than otherwise equivalent larger properties at trial hulberg presented adequate rebuttals to the kidder kirby attacks on many of the elements of hulberg’s analysis however we remain troubled by hulberg’s failure to guide us through his decision-making process as described in the opinion text at supra note also we are unwilling to accept hulberg’s explanation at trial that his shift from dollar_figure and dollar_figure valuation conclusions to his final valuation of dollar_figure was entirely the result of his shifting view of the impact of environmental concerns we have not found in the record anything that would lead us to believe that hulberg really first portion big_number sq ft x dollar_figure per sq ft dollar_figure second portion big_number sq ft x dollar_figure per sq ft dollar_figure0 al -- thought that environmental concerns would drive the value of the lafayette property down in the market by dollar_figure doing the best we can with a record that although fairly extensive is also fairly murky we conclude and we have found that the fair_market_value of the lafayette property on the date of decedent’s death was dollar_figure million c parker property atkinson valued the parker property using three approaches the comparable sales approach the income approach and the cost approach under the latter two approaches atkinson valued the land component of the parker property using the comparable sales approach hulberg valued the parker property using the comparable sales approach and the income approach he considered but rejected the cost approach hulberg valued the lafayette property at dollar_figure he then subtracted dollar_figure for environmental concerns to arrive at his final valuation of dollar_figure to go from dollar_figure to his earlier-stated final valuation of dollar_figure he would have had to attribute dollar_figure to environmental concerns atkinson’s estimate of the impact of environmental concerns was only dollar_figure hulberg gives the following reasoning for rejecting the cost approach for the parker property the cost approach is not considered to be an applicable approach for older buildings such as the subject property this is due to a number of factors the most important being the lack of support for a detailed estimate of the depreciation and lack of knowledge of the exact condition of the property as of our valuation continued - kidder kirby valued the parker property using the discounted cash-flow approach in determining the reversionary value element of the discounted cash-flow approach kidder kirby used the comparable sales approach table shows atkinson’s hulberg’s and kidder kirby’s valuation of the parker property under their respective approaches table approach atkinson hulberg kidder kirby comparable sales dollar_figure dollar_figure -- income big_number big_number -- cost big_number -- -- discounted cash-flow --- --- dollar_figure to big_number conclusion big_number big_number big_number to big_number atkinson made many of the same errors in valuing the parker property as he did with the lafayette property hulberg relied on one such error in his income approach hulberg treated the tenant on the parker property as holding over on a month-to-month tenancy he based this on atkinson’s report which does indeed make thi sec_29 continued date in addition potential purchasers of older properties rarely if ever estimate the value of potential purchases utilizing the depreciated cost method purchasers for similar properties typically consider only the market and income approaches when the cost approach is used it is typically used to ascertain the feasibility of new_construction - - statement the lease attached to atkinson’s report provides that any holding over after the expiration of the said terms date with the consent of the lessor shall be construed to be a tenancy from month to month accordingly hulberg ignored the then-existing tenancy proceeded to determine market rentals and lessor’s expenses and concluded that the market would have produced a net operating income of dollar_figure per year he capitalized this pincite percent and came to a valuation of dollar_figure by the income approach however the lease on the parker property also provides that the lessee has two options to renew for consecutive 5-year terms at rentals to be agreed upon by lessee and lessor hinz testified that the first option to renew had been exercised and the lessee was still paying dollar_figure per month at decedent’s death at the end of this renewal term date the tenant balked at hinz’s proposal to increase the monthly rental to dollar_figure and moved out hinz’s testimony is believable is supported by evidence of actual receipts from the parker property for through and was not contradicted by any evidence of record we have so found thus at decedent’s death the parker property was going to produce no more than dollar_figure per year dollar_figure per month for the next three years notwithstanding hulberg’s estimate of market net operating income of dollar_figure per year if hulberg’s estimates as to other elements of value are correct - then his conclusion as to date-of-death value should be reduced by about dollar_figure to reflect the expectation of years decedent died on date the lease renewal term expired on date of below-market rental income the parker property immediately adjoins the lafayette property in substantially_all respects the parker property’s value indicia are the same as those of the lafayette property compare our findings_of_fact as to the lafayette property with those as to the parker property supra the parker property is about percent the size of the lafayette property because smaller properties in that area were worth more per square foot than larger properties we conclude that the parker property was worth more than percent of the value of the lafayette property the then-current rent under the parker property lease was about percent as much as the then-current rent under the lafayette property lease another factor nudging upward the value of the parker property also the building improvements on the parker property were about as large as those on the lafayette property under these circumstances we believe it is not fruitful to set forth in any greater detail the concerns we have as to the experts’ presentations we conclude and we have found that the fair_market_value of the parker property on the date of decedent’s death was dollar_figure million d richard property atkinson valued the richard property using three approaches the comparable sales approach the income approach and the cost approach under the cost approach atkinson valued the land component of the richard property using the comparable sales approach hulberg valued the richard property using the comparable sales approach and the income approach he considered but rejected the cost approach for the same reasons he gave with respect to the parker property see supra note table shows atkinson’s and hulberg’s valuations of the richard property under their respective approaches table approach atkinson hulberg comparable sales dollar_figure dollar_figure income big_number big_number cost big_number -- conclusion big_number big_number in their comparable sales approaches both atkinson and hulberg valued the richard property solely by reference to the floor area of the machine shop building and not by reference to the total area of the property atkinson concluded that the richard property should be valued at dollar_figure per square foot of floor area in the machine shop building hulberg concluded dollar_figure per square foot atkinson also valued the richard property by -- - reference to its total lot area dollar_figure per sguare foot but only as one element in his cost approach again atkinson’s expert witness report descriptions of his comparable properties conflict with the matrices that he presents in order to quantify his observations again hulberg avoided atkinson’s error by not presenting any adjustment matrix hulberg makes the following point in correlating these comparable sales to the subject property the primary characteristic difference requiring consideration is the floor area ratio of the comparables in relation to that of the subject floor area ratio far is the ratio of building area to site size it is calculated by dividing the building size by the site size the subject property has a floor area ratio of percent the floor area ratios exhibited by the comparable sales vary widely between percent and percent typically an inverse relationship exists between floor area ratio and the overall value of the property expressed as a price per square foot of building area intuitively we agree with hulberg’s observation obviously all other matters being equal we would expect that the richard property big_number sq ft would be worth more if the machine shop building stood on a l-acre lot and would be worth less if the building stood on a quarter-acre lot curiously both atkinson and hulberg focused on comparable properties where the floor area ratio wa sec_2 to times that of the richard property hulberg states that the floor area ratio is the primary characteristic difference dominating the adjustments made to these comparables atkinson appears to have ignored this -- - matter although we are persuaded that the prices of all five of atkinson’s comparable properties and of four of hulberg’s five comparable properties should be adjusted upward because of the floor area ratio neither side’s expert helps us to decide the magnitude of this adjustment the income_method valuations of the richard property constitute another setting in which the state of the record makes our task difficult hulberg states that the richard property was leased to a tenant as of the valuation_date hulberg states that he asked for but did not receive a copy of the lease accordingly hulberg says he valued the richard property without regard to the lease but warned that the value of the leased fee interest in the property could be the same greater than or less than the value of the fee simple interest depending on the terms of the lease in effect as of the date of our valuation atkinson says that although the lease had expired the rental had been extended on a month to month basis for the same rent on brief petitioner asks us to find as follows d valuation of richard avenue property this property was subject_to a legally enforceable lease with s b machine works transcript p and the rent it yielded was dollar_figure and any valuation by capitalization of income should reflect this income figure petitioner’s exihibit sic the reference to transcript p is to hinz’s testimony as follows q doyle and how--and was--at the time of your mother’s death was it rented to someone -- - a hinz yes sir q and who was it rented to a s b machine works q okay and how much rent did s b machine works pay a at that time q yes a five hundred and fifty dollars a month q okay and did they have a lease a i’ma little hazy on that their lease expired somewhere in ‘92 or ‘93 they were on month to month for a period of time and just when that happened the best -- the best record i have of that is that they paid dollar_figure a month for the month of september ‘93 or august ‘93 somewhere in there and the next month they paid on brief petitioner also relies on exhibit that exhibit shows that the richard property did not produce any income at all in the year of decedent’s death finally neither side produced any lease for the richard property and neither side called any witness who could give us any evidence about any lease that was clearer than hinz’ hazy recollection the sources petitioner relies on convince us and we have found that the facts are just the opposite of what petitioner asks us to find in that portion of his expert witness report that deals with the income approach to valuing the richard property hulberg presents a map showing the locations of the richard property and - the six rental comparable properties the map shows that comparable_property is far closer to the richard property than is any of the other five rental comparable properties however hulberg’s chart and other descriptive materials do not refer to property hulberg does not enlighten us as to the characteristics of property or why he shows it on the map given that he does not take property into account in this evaluation hulberg concluded that a prospective buyer of the richard property would be able to lease it for a gross rental of dollar_figure per year with net operating income of dollar_figure per year as we have noted petitioner and decedent did not receive any rental income from the richard property the richard property produced for dollar_figure income and dollar_figure expenses for dollar_figure income and dollar_figure expenses application of hulberg’s capitalization analysis to petitioner’s actual rental results for these years would lead to an income approach fair_market_value of about dollar_figure essentially similar to atkinson’s income approach’s dollar_figure see supra table as noted hulberg rejected the cost approach for the richard property although atkinson used the cost approach he gave little weight to it because the other approaches are the most reliable as they represent verifiable market data - - as the foregoing shows the work of the experts in the instant case does not give us confidence in their analyses and also does not lead us to any clear conclusion we are satisfied that the fair_market_value of the richard property is significantly more than atkinson’s dollar_figure and significantly less than hulberg’s dollar_figure doing the best we can with the record presented by the parties in the instant case we conclude and we have found that the date-of-death fair_market_value of the richard property was dollar_figure eb conclusion as table supra shows we conclude that the aggregate fair_market_value of the four disputed properties is dollar_figure this is dollar_figure less than petitioner reported on the estate_tax_return dollar_figure less than respondent determined in the notice_of_deficiency and dollar_figure more than petitioner asserted in the petition based on our conclusions the christy-hinz initial slap-dash valuations were far better than the work product that anyone-- whether party or expert witness---produced once the parties got into their confrontational mode we now proceed to consider the additions to tax - - il late filing addition--- sec_6651 a the estate_tax_return was due by date petitioner requested an extension to date respondent granted an extension to date see supra table the tax_return was received by respondent on date thus the tax_return was not timely filed at the time of filing the tax_return both hinz and christy thought that petitioner had been granted a filing extension to date and that the filing was timely petitioner contends that its failure to timely file the tax_return was due to reasonable_cause and not due to willful neglect because hinz as executor relied on christy’s erroneous advice that respondent had extended the filing period to date and the late filing was due to extraordinary circumstances----confusing and illegible extension dates by respondent combined with christy’s then-unsuspected eye disease petitioner does not contend in the alternative that the amount of any addition_to_tax for failure to timely file the estate_tax_return should be less than percent because the tax_return was not filed more than months late or because of the interplay of paragraphs and of sec_6651l a see sec_6651 as a result we do not consider any such issue however we treat as implicit in the pleadings and petitioner notes on opening brief the alternative computational contention that the amount of the sec_6651 addition_to_tax should take into account any reduction in the amount of the deficiency resulting from the parties’ settled issues and our determinations under issue i supra this computation shall be made under rule continued - - respondent maintains that hinz relied on christy to file the tax_return on time that this was an attempt to delegate a nondelegable duty and that this does not constitute reasonable_cause for failing to timely file the tax_return respondent contends that additionally it was not reasonable for mr christy to believe that the estate had been granted an extension to file the federal estate_tax_return until date both sides rely on the opinion of the supreme court in 469_us_241 respondent stresses the focus of the court in boyle on the executor’s duty to timely file the estate_tax_return petitioner points to the supreme court’s ratification through boyle of judicial holdings that reliance on counsel’s advice constitutes reasonable_cause and contends that hinz relied on christy’s advice and that hinz did not delegate to christy the duty_of timely filing respondent contends that hinz delegated the duty to christy and did not merely rely on christy’s advice we agree with respondent’s conclusion and with some of respondent’s analysis continued -- - sec_6651 imposes an addition_to_tax of percent per month with a maximum of percent in case of failure_to_file a timely tax_return unless it is shown that this failure is due to reasonable_cause and not due to willful neglect petitioner has the burden of proving error in respondent’s determination that this addition_to_tax should be imposed against the estate see 823_f2d_1310 9th cir affg 83_tc_22 sec_6651 provides in pertinent part as follows sec_6651 fatlure to file tax_return or to pay tax a addition to the tax --in case of failure-- to file any return required under authority of subchapter_a of chapter on the date prescribed therefor determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount_required_to_be_shown_as_tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate to pay the amount shown as tax on any return specified in paragraph on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment unless it is shown that such failure is due to reasonable_cause and not due to willful neglect there shall be added to the amount shown as tax on such return percent of the amount of such tax if the failure is for not more than month with an additional percent for each additional month or fraction thereof during which such failure continues not exceeding percent in the aggregate - - 31_tc_536 in the instant case petitioner has the burden of proving that the failure to timely file the estate_tax_return was due to reasonable_cause and not due to willful neglect see supra note united_states v boyle u s pincite 687_f2d_264 8th cir affg tcmemo_1981_506 81_tc_806 affd without published opinion 767_f2d_931 9th cir the supreme court has characterized this as a heavy burden united_states v boyle u s pincite a taxpayer’s failure_to_file timely is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time see united_states v boyle u s pincite 86_tc_785 sec_301_6651-1 proceed admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle u s pincite we conclude that petitioner is liable for an addition_to_tax for failure to timely file the tax_return for two reasons by the time christy told hinz that the tax_return due_date was date the true due_date date had already passed - -- hinz did not merely retain christy to give legal advice as to the due_date of the tax_return but rather attempted to delegate to christy the task of filing a timely tax_return fach of these reasons is by itself sufficient to require a holding for respondent on this issue a the tax_return was already late under sec_6651 petitioner is liable for the late filing addition_to_tax unless it is shown that such failure to timely file the tax_return is due to reasonable_cause and not due to willful neglect emphasis added petitioner maintains that the reasonable_cause is christy’s advice to hinz that the tax return’s filing due_date was date hinz testified that christy first told him of the date due_date when christy kind of hustled me up as far as getting appraisals by that time hinz testified they had very little choice but to use the probate referee’s figures from this we conclude that when christy gave his erroneous advice to hinz relatively little time remained before date and thus that date had already passed we have so found it follows that hinz’s failure to timely file the tax_return by date was not due to christy’s misinforming hinz -- - because a both of petitioner’s reasonable_cause contentions are based on christy’s misinforming hinz and b we have concluded that petitioner’s failure to timely file the tax_return was not due to christy’s misinforming hinz we conclude that c petitioner’s failure to timely file the tax_return was not due to reasonable_cause b which side of the boyle bright line in 469_us_241 boyle as executor of his mother’s estate retained keyser to serve as attorney for the estate boyle-- relied on keyser for instruction and guidance he cooperated fully with his attorney and provided keyser with all relevant information and records respondent i1 e boyle and his wife contacted keyser a number of times during the spring and summer of to inquire about the progress of the proceedings and the preparation of the tax_return they were assured that they would be notified when the return was due and that the return would be filed in plenty of time app when respondent called keyser on date he learned for the first time that the return was by then overdue apparently keyser had overlooked the matter because of a clerical oversight in omitting the filing_date from keyser’s master calendar respondent met with keyser on september and the return was filed on september three months late united_states v boyle id pincite in boyle the supreme court focused on the language of sec_6651 and sec_301 6651-l1 c income_tax regs and noted the variety of conclusions that courts of appeals had come to as to when a taxpayer’s reliance on a tax adviser may constitute reasonable_cause see id pincite as - to failure_to_file a timely estate return the supreme court concluded that the time has come for a rule with as ‘bright’ a line as can be drawn consistent with the statute and implementing regulations fn ref omitted id pincite the supreme court stated that reliance on the erroneous advice of counsel concerning a question of law such as advice that it was unnecessary to file a return may constitute reasonable_cause for failure_to_file a return id pincite but the supreme court concluded that boyle had not relied on keyser’s legal advice but had as a practical matter delegated to keyser the duty_of seeing to it that the estate_tax_return was filed timely the supreme court ended its opinion as follows id pincite it requires no special training or effort to ascertain a deadline and make sure that it is met the failure to make a timely filing of a tax_return is not excused by the taxpayer’s reliance on an agent and such reliance is not reasonable_cause for a late filing under sec_6651 the judgment of the court_of_appeals is reversed in 98_tc_294 we reached the opposite result based on the facts there of record in estate of la meres the estate’s personal representative retained a lawyer as counsel to the estate the personal representative knew when the estate_tax_return was originally due when the original due_date approached and appraisals were not ready the personal representative consulted - -- the lawyer who advised her to apply for a 6-month extension the personal representative filed the proper form together with a dollar_figure check the irs negotiated the check and approved the request but failed to notify the personal representative that the request had been approved until about years later when the extended due_date approached and the personal representative still had not assembled all the necessary information she again consulted the lawyer who again advised her to apply for a month extension again the personal representative filed the proper form this time together with a dollar_figure check again the irs negotiated the check this time the irs denied the extension request but again failed to notify the personal representative until about years later see id pincite under the last sentence of section 6081-l1 a estate_tax regs the first 6-month extension used up all the permitted extension time and so the lawyer’s advice to file a request for a second 6-month extension was based on an error of law see id pincite if the second extension request could have been granted and had been granted as the personal representative thought was the case then the estate_tax_return filing would have been timely see id pincite we concluded that the personal representative reasonably relied on erroneous advice from the estate’s lawyer this reliance caused the filing of the estate_tax_return to be untimely and thus the failure to timely - file the estate_tax_return was due to reasonable_cause see id pincite in the instant case we note that hinz did not ask christy whether the requested extension was approved and what was the new due_date hinz merely let time pass until christy finally got in touch with him christy did not understand that his task was merely that of legal adviser--he did not promptly notify hinz and when he did get around to notifying hinz he did not bother to send a copy of the returned form_4768 to hinz the foregoing leads us to conclude and we have found that hinz delegated to christy the task of filing a timely tax_return precisely the wrong side of the boyle bright line we have examined the original form_4768 in light of petitioner’s contention and christy’s testimony that christy’s misunderstanding of the due_date was due to the combination of respondent’s alleged sloppiness and christy’s diminishing eyesight we can see why christy might well have been puzzled by certain of the notations on the returned form_4768 some of the notations being quite faint or otherwise unclear however we do not see how any reasonable interpretation of the notations would lead anyone to conclude that the approved extended due dates were the same for both filing and paying or the approved extended due_date for filing was in apparently petitioner means to suggest that hinz’s failure_to_file timely should be -- - excused because respondent contributed to christy’s misunderstanding and so christy’s misunderstanding was reasonable we do not believe that christy’s misunderstanding was reasonable we do not believe that respondent’s failure to respond more clearly and legibly’ contributed to christy’s misunderstanding and we do not believe petitioner’s failure to timely file the tax_return was due to reasonable_cause we hold for respondent on this issue see supra note iii late payment addition-- sec_665l1 a and sec_6651 imposes an addition_to_tax of percent per month with a maximum of percent in case of failure to pay the amount shown as tax on the tax_return on or before the date prescribed for the payment of the tax taking into account any extension of time for payment unless it is shown that thi sec_23 on opening brief respondent states in two places that the form_4768 is clearly stamped in blue ink ‘the maximum extension allowed for filing is six months ’ emphasis added respondent makes substantially the same statement on answering brief as we have found the stamped legend is faint on the original the exhibit the parties initially offered is a photocopy of the estate_tax_return the form_4768 that is part of that exhibit is a photocopy of the original form_4768 on that photocopy the stamped legend is totally illegible until the court insisted that the original form_4768 be made part of the record the parties’ respective counsels apparently were content to allow the court to proceed on the basis of the illegible photocopy because we hold that petitioner did not have reasonable_cause for the failure_to_file income_tax returns we do not need to address the question of whether the failure_to_file was also caused by willful neglect see sec_6651 see 469_us_241 86_tc_492 affd 864_f2d_1521 10th cir -- - failure is due to reasonable_cause and not due to willful neglect respondent granted an extension of the payment due_date until date see supra table the estate_tax_return which was filed on date included an election to pay the estate_taxes in installments as described in sec_6166 we consider first the validity of petitioner’s sec_6166 election and then whether petitioner had reasonable_cause for failing to pay when due the tax shown on petitioner’s estate_tax_return a validity of sec_6166 election petitioner contends that it properly elected sec_6166 deferral on what should be construed by the court to be a timely filed return respondent contends that this court does not have jurisdiction to review respondent’s determination that petitioner is not eligible for sec_6166 relief relying on 82_tc_523 revd on another issue 774_f2d_1057 llth cir 84_tc_560 petitioner acknowledges estate of sherrod but urges us to follow 98_tc_294 in which petitioner maintains we applied an administrative equitable_estoppel theory in ruling -- - that the election was valid respondent argues that if we have jurisdiction to determine the validity of the sec_6166 election then this election is not valid because it was not timely finally respondent argues that if we have jurisdiction and if the sec_6166 election was timely then petitioner is not entitled to sec_6166 treatment because of the decedent’s assets were not in a closely_held_business petitioner responds to this last argument by asserting that well over percent of the gross_estate consisted of decedent’s commercial real_estate holdings we agree with petitioner’s conclusion that we have jurisdiction in the instant case to determine the validity of petitioner’s sec_6166 election but we agree with respondent’s first alternative that the election is not valid because it was not timely jurisdiction a predicate for imposition of the addition_to_tax under sec_6651 see supra note is that there has been a failure to pay the amount shown as tax on any return on or before the date prescribed for payment of such tax determined with regard to any extension of time for payment emphasis added - - under sec_6166 if a valid sec_6166 election has been made then the provisions of this subtitle subtitle f including sec_6651 shall apply as though the secretary or the secretary’s delegate the commissioner were extending the time for payment of the tax thus in order for us to exercise our jurisdiction to determine the payment due_date for purposes of sec_6651 we must first determine whether the time for payment of the tax has been extended under sec_6166 or otherwise sec_6166 provides in pertinent part as follows sec extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business a 5-year deferral 10-year installment_payment --- in general --if the value of an interest ina closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in or more but not exceeding equal installments d election --any election under subsection a shall be made not later than the time prescribed by sec_6075 for filing the return of tax imposed by sec_2001 including extensions thereof and shall be made in such a manner as the secretary shall by regulations prescribe if an election under subsection a is made the provisions of this subtitle shall apply as though the secretary were extending the time for payment of the tax - -- in order to make that determination in the context of the instant case we must determine whether petitioner made a valid sec_6166 election because our determination as to whether petitioner made a valid sec_6166 election can affect our resolution of the parties’ dispute over the sec_6651 addition_to_tax in the instant case--a matter over which we have undisputed jurisdiction --it follows that we have jurisdiction to decide the validity of the sec_6166 election in the instant case cf 92_tc_714 affd on another issue 928_f2d_901 9th cir the same analysis has been applied to a variety of matters including interest on overpayments see 110_tc_291 85_tc_445 compliance with the administrative_procedure_act see 728_f2d_1249 9th cir affg 79_tc_355 review of the commissioner’s exercise of see 81_tc_879 holding this court generally lacks jurisdiction over the sec_6651 addition_to_tax for failure_to_pay_tax the congress believed it was appropriate for the tax_court to have jurisdiction over this addition_to_tax and therefore amended sec_6214 in the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2754 effective for any_action or proceeding before the tax_court which had not become final before date -- - discretion under sec_6081 see 82_tc_989 and application of the first amendment to the constitution see 87_tc_1285 affd without published opinion 838_f2d_1215 6th cir compare t c pincite2 with t c pincite respondent’s reliance on estate of sherrod v commissioner supra and estate of meyer v commissioner supra is misplaced in those cases we held that under the law then in effect we did not have jurisdiction over disputes about the validity of a sec_6166 election our broadly stated conclusions in those two opinions were based on the matters in dispute in those two cases and the statutes in effect for those two cases however the statutes have changed and as a result the settings of the disputes have changed of controlling significance in the instant case ’ is the legislation giving us jurisdiction over disputes as to the sec_6651 addition_to_tax see supra note respondent’s notice_of_deficiency determination of the enactment of sec_7479 relating to declaratory_judgment jurisdiction over certain sec_6166 election matters by sec_505 of the taxpayer_relief_act_of_1997 tra publaw_105_34 111_stat_788 also modifies the continued effectiveness of our broadly stated conclusions in 82_tc_523 revd on another issue 774_f2d_1057 11th cir and 84_tc_560 see 89_tc_265 n affd 884_f2d_279 7th cir however sec_7479 applies only to estates of decedents dying after the date of enactment_date see tra sec_505 sec_111 stat pincite in the instant case decedent died on date thus sec_7479 does not affect the instant case -- - a deficiency in that addition_to_tax and petitioner’s placing that determination in dispute we hold for petitioner that we have jurisdiction in the instant case to determine the validity of petitioner’s sec_6166 election we now proceed to exercise that jurisdiction timeliness sec_6166 provides that the election of deferral of payment of estate_tax shall be made not later than the time prescribed by sec_6075 for filing the return of tax imposed by sec_2001 including extensions thereof emphasis added as explained supra the sec_6166 election was made with the tax_return but the tax_return was not timely filed as a result the sec_6166 election was not timely made because the sec_6166 election was not timely made as a matter of law this election is not valid see 93_tc_462 98_tc_294 on answering brief petitioner states that petitioner demonstrated reasonable_cause for the late filing of the return and therefore his sec_6166 election to pay the estate_taxes in installments was timely and valid later in that brief petitioner stated that this court had ruled in estate of la meres v commissioner supra that the sec_6166 election involved in that case was valid petitioner misstates the law and misstates our holding in estate of la -- - meres v commissioner t c pincite we plainly stated as follows petitioner did not timely pay the estate_tax shown on the return because it elected to defer payment under sec_6166 the sec_6166 election was invalid because it was made in a return which was not timely filed we hold for respondent that petitioner did not make a valid sec_6166 election b reasonable_cause for late payment the amount of any addition_to_tax under sec_6651 a depends on the amount shown as the liability on the estate_tax_return or if less then the correct liability---see sec_6651 and the amount_paid at any time during the potentially 50-month addition period see sec_6651 in light of our holdings as to the subject properties’ values supra table as well as the parties’ stipulations of settled issues the correct liability is to be determined under rule the parties have not directed our attention to information in the record as to the dates and amounts of the tax_payments thus we are not in a position to quantify the sec_6651 dispute our holding that petitioner’s sec_6166 election is invalid because it was not timely makes it unnecessary to rule on the parties’ dispute as to whether petitioner’s real_estate holdings constituted a closely_held_business the value of which exceeded percent of the adjusted_gross_estate as required by sec_6166 - - nevertheless the parties have presented the issues in such a way as to lead us to conclude that they believe that if the sec_6166 election was valid then there would not be a sec_6651 addition_to_tax and if the sec_6166 election was not valid then there would be a sec_6651 a addition_to_tax unless the failure to timely pay the tax was due to reasonable_cause and not willful neglect under these circumstances we will ignore the other considerations that might have been dispositive and limit ourselves to the reasonable_cause issue see 46_tc_214 n petitioner contends that its failure to timely pay the estate_tax liability shown on its tax_return was due to reasonable_cause and not due to willful neglect because illigquidity of the estate’s assets meant that prompt payment would have resulted in undue_hardship relying on sec_301_6651-1 proced admin regs the sec_6166 election was made in good_faith and was untimely as the direct result of petitioner’s reasonable reliance on his attorney’s erroneous advice and -- petitioner did not receive any information that there were any concerns with the filing of the return until he received a letter from the irs on date more than a year after the return was filed in addition the irs did not inform petitioner until date that the sec_6166 election was not going to be honored by the irs -- - respondent maintains that petitioner did not have reasonable_cause for the failure to pay on time because the invalidity of the sec_6166 election was due to hinz’s attempt to delegate a nondelegable duty to christy petitioner has failed to show that the estate’s assets were largely illiquid and thus petitioner has failed to show undue_hardship and petitioner misstates fact when he states that the irs ‘did not initially reject the sec_6166 election ’ we agree with petitioner’s conclusion before we analyze the sec_6651 reasonable_cause requirements as applied to the facts of the instant case we are impelled to note the following with respect to the parties’ erroneous statements we have found that by letter dated date respondent informed hinz that respondent was tentatively allowing petitioner’s sec_6166 election not until a letter dated date did respondent inform hinz that petitioner’s sec_6166 election was invalid because it was untimely thus a respondent errs in denying that respondent did not initially reject the sec_6166 election--for about months petitioner operated under respondent’s tentative acceptance of the election and b petitioner errs in asserting that the irs did not inform petitioner of the election’s denial until date-- -- jo - respondent had informed hinz of the denial almost months earlier we proceed to the merits a taxpayer’s failure to pay the tax_shown_on_the_return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and was nevertheless unable to pay the tax within the prescribed time see sec_301_6651-1 proced admin regs willful neglect is defined as a conscious intentional failure or reckless indifference united_states v boyle u s pincite petitioner must show that reasonable_cause existed at the time payment of the estate_tax was due see estate of la meres v commissioner t c pincite the court dealt with this question and reached opposite results in estate of la meres v commissioner t c pincite and bank of the west v commissioner t c pincite in estate of la meres the court held that the addition_to_tax under sec_6651l a did not apply because among other reasons at the time the estate_tax was due the taxpayer reasonably believed that a sec_6166 election was proper the court in estate of la meres noted that the internal_revenue_service had initially accepted the taxpayer’s sec_6166 election see estate of la meres v commissioner t c pincite in bank of the west the court held that the taxpayer’s reliance on a sec_6166 election was not reasonable see bank of the west v - 7jl1- commissioner t c pincite the court in bank of the west noted that there was no evidence of any_action by the internal_revenue_service exercising its discretion to permit the payment of the tax in installments id pincite because reasonable_cause must have existed when the tax was due the significance of the internal revenue service’s action or inaction regarding a sec_6166 election is in determining the taxpayer’s reasonableness in believing that a valid election was made at the time the tax was due in the instant case petitioner’s executor hinz at the time the estate_tax was required to be paid reasonably believed that the sec_6166 election was valid before the extended due_date for payment of the tax christy advised hinz that a sec_6166 election could be made to pay the estate_tax in installments hinz as executor of the estate relied on this advice furthermore respondent having the untimely filed return and a copy of the approved request for extension of time to file tentatively approved petitioner’s sec_6166 election under these circumstances we hold that hinz exercised ordinary business care and prudence in providing for the payment of petitioner’s tax_liability subject_to the sec_6166 election we hold for petitioner on this issue - j2 - to take account of the parties’ concessions and of our determinations as to the valuations of several assets and the effect of these concessions and determinations on the calculations of the amounts of the sec_6651 addition_to_tax decision will be entered under rule
